GEORGE W. DRAPER III, Chief Judge.
Leon Robinson (Claimant) appeals the decision of the Labor and Industrial Relations Commission (Commission) regarding his unemployment benefits. Because we find Claimant is not aggrieved by the Commission’s decision, we dismiss his appeal.
Claimant lost his job with Mitch Murch’s Maintenance Company (Employer) and applied for unemployment benefits. Employer protested, arguing Claimant had been reprimanded for violating the dress code and then Claimant voluntarily quit his job. The deputy determined that Claimant was entitled to unemployment, because he had been discharged from his work for misconduct not connected to his work. Employer appealed to the Appeals Tribunal. After a telephone hearing, the Appeals Tribunal affirmed the deputy’s decision. Employer then filed an application for review with the Labor and Industrial Relations Commission. The Commission affirmed the Appeals Tribunal’s decision finding Claimant eligible for unemployment benefits. Despite prevailing with the Commission, Claimant filed a notice of appeal to this Court.
Respondent Division of Employment Security has filed a motion to dismiss the appeal, pointing out that Claimant prevailed in the litigation before the Commission and therefore, is not an aggrieved party entitled to an appeal. Claimant has failed to file a response.
Section 288.210, RSMo 2000, provides that “any party aggrieved by such decision” of the Commission may appeal to the appropriate appellate court. A party is not aggrieved when the party receives all of the relief sought. Gibbs v. McClain, 964 S.W.2d 850, 851 (Mo.App. S.D.1998). Claimant was awarded unemployment benefits. He prevailed in Employer’s appeal to the Commission. Because he received all the relief sought, he is not aggrieved by the Commission’s decision.
Respondent’s motion is granted and the appeal is dismissed.
LAWRENCE G. CRAHAN and GLENN A. NORTON, JJ„ concur.